Title: To Alexander Hamilton from Josias Carvel Hall, 15 April 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre-de-Grace Apl. 15th—99
          
          On the Presumption that Major Beal was better acquainted with District allotted him than I am, It was refered to him generally to subdivide it into Company Quarters. I have just now received his Report, in answer to my two Letters. Major Hopkins’ has been in hand some Days.
          Major Beal’s Battalion Rendezvous, George Town
          
            
              Port Tobacco
              {
              St Marys  &Charles
              }
              County
            
    

            
              Annapolis
              {
              Calvert  &Annarundle
              }
              County
            
           
            
              George Town
              {
              Prince George &Montgomery
              }
              County
            
            
            
              Frederick Town
              
              —Frederick County
            
            
              Hagers Town
              {
              Washington &Allegany
              }
              County
            
            
          
          Major Hopkins’ Battalion Rendezvous Rister Town in Baltimore County about 20 Miles from the City of Baltimore—
          Elkton, Cecil County—Chester Town Kent Cty
          Centreville—Queen Anns Cty East Town Talbot Cty.
          City of Baltimore
          It is probable on better Information, it may be thought advisable to recommend some Alterations in these Places. The Recruiting Instructions in every Instance can not be litterally complied with. By the 9th Clause a Weekly Report is to be made &c. The Distance will be upwards of an Hundred Miles large Rivers & a Bay of seven Miles intervening. Will it not be proper to forward from the War Office, some Copies of the Articles of War? They will not probably be readily obtained in this State. I have alreadey received some Requests from the Officers to make some Alterations in the Company Arrangements. Am I absolutely precluded? They will perform their Duty more cheerfully by making their Situation as agreeable to them as is consistant with the good of the Service. On the 23d of this Month I expect to meet the Officers in Baltimore.
          With great Consideration I have the honor to be Sir Yr most Obedt Servt
          
            Jo. Carvel Hall
          
        